EXHIBIT 10.1
May 12, 2009
James J. Schiro
Zurich Financial Services
Mythenquai 2
8022 Zurich
Switzerland
Dear James:
We are all very pleased that you have become a member of our Board of Directors
as of May 8, 2009.
This letter sets forth the terms of your compensation as a non-management
director for fiscal 2009, which terms will remain in effect unless and until
modified by the Board.
1. Prorated Fiscal 2009 Compensation. Your prorated fiscal 2009 compensation is
as follows:

     
Fiscal 2009 Annual Retainer:
  $50,000 (prorated from $75,000, to be converted into fully vested restricted
stock units1 (“RSUs”))
 
   
Fiscal 2009 Annual Grant:
  The Annual Grant amount will be determined by the Board at the end of the
fiscal year. In the first year, we typically make the Annual Grant in RSUs.
Thereafter, the Annual Grant typically is paid in RSUs, fully vested options, or
a combination of RSUs and fully vested options at each director’s prior year
election.

 

1   A restricted stock unit constitutes an unfunded, unsecured promise to
deliver a share of The Goldman Sachs Group, Inc. (“GS Inc.”) common stock on a
predetermined date.

 



--------------------------------------------------------------------------------



 



James J. Schiro
May 12, 2009
Page Two
2. Terms of RSUs. The number of RSUs granted to you for fiscal 2009 will be
calculated using the same method as that used for determining grants to
employees for fiscal 2009 year-end RSUs. All RSUs granted as non-management
director compensation currently provide for delivery of GS Inc. shares on the
last business day of May in the calendar year following the calendar year in
which a director ceases to be a director of GS Inc.
3. Timing of Awards. The Annual Grant and Annual Retainer awards will be granted
to you on the same date as fiscal year-end equity awards for fiscal 2009 are
granted to employees of GS Inc. and its affiliates who are subject to Section 16
of the U.S. Securities Exchange Act of 1934.
Sincerely,

 
/s/ Lloyd C. Blankfein
 
Lloyd C. Blankfein

 